Mr. Justice Scott delivered the opinion of the Court: Ho question is made that defendant was guilty of a violation of the village ordinance, and was liable to the penalties imposed if the ordinance had been previously published as the law directs. The certificate of the village clerk attached thereto is sufficient evidence of the due publication of the ordinance. Such certificate is expressly made evidence of that fact by the positive provisions of the statute. The question asked, whether the ordinance had ever been published in book or pamphlet form, or whether written notices of its passage had been posted in the village of Oakland, was immaterial. It is sufficient it was published in a newspaper published in the village, and that was done. The objection, the word “prosecutions” was not accurately printed in the published ordinance, is frivolous. It is plain from the context what word was intended. It does not appear any objection was taken to the form of the verdict in the court below, and the judgment entered upon it is in due form. The judgment will be affirmed. Judgment affirmed.